DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 4, 6-8, 10, 11, and 13-15, as recited in an Request for Continued Examination in accordance with 37 CFR 1.114, filed on January 25, 2022, were previously pending and subject to a non-final office action filed on February 28, 2022 (the “February 28, 2022 Non-Final Office Action”).  On May 26, 2022, Applicant filed a Notice of Appeal in compliance with 37 CFR § 41.31 and a Pre-Appeal Brief Request under the Pre-Appeal Brief Conference Pilot Program.  On June 20, 2022, a Notice of Panel Decision from Pre-Appeal Brief Review was filed indicating that: (1) a Pre-Appeal Brief conference had been held; (2) the application remained under appeal because there was at least one actual issue for appeal; and (3) the panel determined the status of the claims would remain rejected pending the appeal.  On July 21, 2022, the Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, where Applicant further amended claims 1, 6, 8, and 13-15 and canceled claims 10 and 11 (the “July 21, 2022 RCE”).  Claims 1, 3, 4, 6-8, and 13-15, as recited in the July 21, 2022 RCE, are currently pending and subject to the non-final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
	Applicant’s arguments, see Applicant's Remarks, pp. 9-13, Discussion on Claim Rejections under 35 U.S.C. § 101 Section, filed July 21, 2022, with respect to the rejections of claims 1, 3, 4, 6-8, 10, 11, and 13-15 under 35 U.S.C. § 101 have been fully considered and are persuasive.  Specifically, Applicant’s amendments to include a step for tracking the tip of an electronic pen to obtain the subject information, is interpreted as being a limitation that is not directed toward the abstract idea identified in the February 28, 2022 Non-Final Office Action.  This limitation is deemed to add a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. MPEP § 2016.05(e).
In order to show that the claims are more than a drafting effort designed to monopolize an exception, the claims should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. MPEP § 2016.05(e).  In the present case, Applicant asserts that the limitations in claims 1 and 13-15 set forth a specific scheme for obtaining the subject information (the patient information) written by a medical staff by tracking the tip of an electronic pen to obtain a position in which the subject information is obtained. See Applicants Remarks, filed July 21, 2022, at p. 12.  Examiner agrees that the limitations in claims 1 and 13-15 provide an example of applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and Vanda Memo).
For example, similar to how identifying a lower immunization schedule was considered a meaningful limitation in Classen, tracking the tip of the electronic pen to obtain a position in which the subject information is captured (as described in claims 1 and 13-15)) is also deemed to be a meaningful limitation, because the newly amended claim limitations provide a specific method for automatically capturing and recognizing the data that is recorded by the electronic pen.  Therefore, the additional elements of claims 1, 3, 4, 6-8, and 13-15 are at least deemed to integrate the abstract idea identified in the February 28, 2022 Non-Final Office Action into a practical application under Prong Two of Step 2A of the 2019 Revised PEG, and thus are patent eligible.  Therefore, the rejections of claims 1, 3, 4, 6-8, and 13-15 under 35 U.S.C. § 101 have been withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 13-15, Discussion on Claim Rejections under 35 U.S.C. § 103 Section, filed on July 21, 2022, with respect to rejections of claims 1, 3, 4, 6-8, and 13-15 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1 and 13-15.  Therefore, the combinations of the references previously cited in the February 28, 2022 Non-Final Office Action are not used to teach the newly amended claim limitations in independent claims 1, 3, 4, 6-8, and 13-15.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Dugan (Pub. No. US 2006/0041450); in view of:
- Huang (Pub. No. US 2015/0137997);
- Neubauer (Pub. No. US 2015/0336421);
- Schlapfer et al. (Pub. No. US 2017/0048323); and
- Waldal et al. (Pub. No. US 2016/0350483).

	Regarding claims 1 and 13,
		- Dugan teaches:
			- a hospital support system comprising (as described in claim 1); and a hospital support method comprising (as described in claim 13) (Dugan, paragraph [0008]; Paragraph [0008] teaches an electronic patient registration system (i.e., a hospital support system) and method including a registration mechanism for collecting user data.):
				- an electronic pen that includes a memory which stores obtained subject information on a subject, and a first communication interface which transmits the subject information stored in the memory to an operation terminal (similar to the limitation described in claim 1); and causing an electronic pen to store obtained subject information on a subject, and transmit the stored subject information (similar to the limitation described in claim 13) (Dugan, paragraphs [0052] and [0055]; Paragraph [0055] teaches that the registration system operates by presenting the patient with a series of forms, and requesting specific personal information (i.e., name, address, phone number, etc.), administrative information (i.e., insurance company, policy number, etc.), and medical information (i.e., medical history, allergies, symptoms, etc.) from the patient (FIG. 4, FIG. 5) (i.e., obtaining subject information from the subject).  The patient inputs this information using an electronic pen device (i.e., an electronic pen) with handwriting capture technology, pull down menus, point-and-click buttons, keyboard, mouse, microphone with voice recognition software, and other such input devices known to those of skill in the art.  The inputted information is stored locally, on the device being used (i.e., the electronic pen includes a memory which stores the obtained subject information), and is also transmitted to and synchronized with a central server containing the patient’s electronic medical record (i.e., transmitting the subject information in the memory to an operation terminal).  Additionally, the date, time, location, and identity of the user and the information input is recorded together with the inputted information, thereby creating an audit trail.  Paragraph [0052] also teaches that the patient accesses the system at the medical office (i.e., a hospital setting) using a Pen-Tablet/Tablet PC device (see FIG. 1 at (5)).);
- wherein the subject information corresponds to contents described by the electronic pen (as described in claims 1 and 13); and the subject information is medical data of the subject (as described in claims 1 and 13) (Dugan, paragraph [0055]; Paragraph [0055] teaches that the registration system operates by presenting the patient with a series of forms, and requesting specific personal information (i.e., name, address, phone number, etc.), administrative information (i.e., insurance company, policy number, etc.), and medical information (i.e., medical history, allergies, symptoms, etc.) from the patient (FIG. 4, FIG. 5) (i.e., the subject information is medical data of the subject).  The patient inputs this information using an electronic pen device (i.e., the subject information corresponds to content that is collected and described using the electronic pen) with handwriting capture technology, pull down menus, point-and-click buttons, keyboard, mouse, microphone with voice recognition software, and other such input devices known to those of skill in the art.); and
				- the operation terminal comprising a controller that performs control for storing the subject information in association with the identification information in the memory device (similar to the limitation described in claim 1); and causing a controller to perform control for storing the subject information in association with the identification information in the memory device (similar to the limitation described in claim 13) (Dugan, paragraphs [0051] and [0055]; Paragraph [0055] teaches that the inputted information is stored locally, on the device being used (i.e., the device includes a memory device which stores the obtained subject information), and is also transmitted to and synchronized with a central server (i.e., the operation terminal comprising a controller) containing the patient’s electronic medical record (i.e., storing the subject information in a medical chart).  Additionally, the date, time, location (i.e., the positional information), and identity of the user (i.e., the identification information for identifying the subject) and the information input is recorded together with the inputted information (i.e., storing the subject information and identification information for identifying the subject in a medical chart of the subject), thereby creating an audit trail.  Paragraph [0051] teaches that the central server includes a central database (i.e., the controller includes a memory device).).
		- Dugan does not explicitly teach a hospital support system comprising:
			- a position sensor which detects a position of the electronic pen within a hospital in which the subject information is obtained, and a first communication interface which transmits the positional information indicating the position detected by the position sensor to an operational terminal (as described in claim 1); and detecting a position of the electronic pen within a hospital in which the subject information is obtained, and transmitting the positional information indicating the detected position (as described in claim 13);
			- wherein the subject information is obtained by tracking a pen tip of the electronic pen while the contents are being written on a sheet by a medical staff in the hospital by using the electronic pen (as described in claims 1 and 13);
- a tag that stores the identification information (as described in claim 1 and substantially similarly described in claim 13);
- a reader that is provided in a predetermined position to read the identification information from the tag (as described in claim 1 and substantially similarly described in claim 13);
- the operation terminal comprising:
	- a memory device that stores different types of documents on the subject for each subject, wherein each of the types of documents corresponds to a different position within the hospital and forms a document position-relationship (as described in claim 1 and substantially similarly described in claim 13); and
- a controller that performs control for determining the type of documents of the subject information obtained from the electronic pen based on the positional information obtained from the electronic pen according to the document-position relationship and storing the subject information in association with the identification information and the positional information in the memory device based on the determination result of the type of documents of the subject information in a case where the reader reads the identification information from the tag (as described in claim 1 and substantially similarly described in claim 13).
		- However, in analogous art of medical systems and methods, Huang teaches a system and method, comprising:
			- a position sensor which detects a position within a hospital in which the subject information is obtained, and transmitting the positional information indicating the position detected by the position sensor to an operational terminal (similar to the limitation described in claim 1); and detecting a position within a hospital in which the subject information is obtained, and transmitting the positional information indicating the detected position (similar to the limitation described in claim 13) (Huang, paragraph [0050]; Paragraph [0050] teaches that the wearable device 500 may use the wearable-end wireless module 510 to receive location information from a landmark 310, and utilize the positioning application 573 to determine a current location of the wearable device 500 (i.e., a position sensor which detects a position of the subject and where the subject information is obtained).  For example, paragraph [0061] teaches that the current location may be marked on a map and sent to the communication module of the monitoring device for monitoring purposes, and so that the healthcare provider with the monitoring device 700 may request the current location of a patient wearing the wearable device 500 from the server 100 when the healthcare provider finds no one in the room while doing a ward round (i.e., the current location information is the position of the patient detected within a hospital).  Paragraph [0050] teaches that the wearable-end wireless module 510 may broadcast the current location together with the user information to the landmark 310, and the landmark 310 may send the current location and the user information to a server 100 (i.e., transmitting the positional information indicating the position detected by the position sensor to an operational terminal).);
- a tag that stores the identification information (as described in claim 1 and substantially similarly described in claim 13) (Huang, paragraph [0025]; Paragraph [0025] teaches that the wearable device 500 may comprise a wearable-end wireless module 510 and a user tag 530 (i.e., a tag).  Paragraph [0025] further teaches that the user tag 530 may comprise user information of the user of the wearable device 500 (i.e., the tag stores identification information for the user).);
- a reader that is provided in a predetermined position to read the identification information from the tag (as described in claim 1 and substantially similarly described in claim 13); and where the reader reads the identification information from the tag (as described in claim 1 and substantially similarly described in claim 13) (Huang, paragraph [0025]; Paragraph [0025] teaches that the monitoring device 700 may comprise a monitor-end wireless module 710 and a tag reader 730 (i.e., a reader), wherein the monitoring device 700 may use the tag reader 730 to read the user tag 530 to obtain the user information from the wearable device 500 (i.e., the reader reads the identification from the tag).); and
- wherein the document-position relationship is stored in the memory device (as described in claims 1 and 13) (Huang, paragraph [0061]; Paragraph [0061] teaches that the server 100 may correlate the user information of the patient in the medical database to the position database 151 (i.e., providing a document-position relationship).); and
- a controller that performs control for storing the subject information in association with the identification information and the positional information in the memory device (as described in claim 1 and substantially similarly described in claim 13) (Huang, paragraph [0025]; Paragraph [0025] teaches that the wearable device 500 may be configured to use the wearable-end wireless module 510 to broadcast the current location (i.e., the positional information) and the user information (i.e., the subject information and identification information) to the at least one landmark 310, and the at least one landmark 310 may send the current location and the user information to the server 100 (i.e., the server stores the subject information with the identification information and the user’s positional information).  Paragraph [0030] teaches that the user information may comprise personal information of the user of the wearable device 500, such as name (i.e., an example of identification information), ID number (i.e., an example of identification information), picture of the user (i.e., an example of identification information), biometric information (i.e., an example of subject information), physiological parameters (i.e., an example of subject information), etc.  Therefore, one of ordinary skill in the art would recognize that the user information described in Huang encompasses “subject information and identification information” of a user.  Paragraph [0061] further teaches that these features are beneficial for providing the current location of the patient to the healthcare provider, and thus the healthcare provider may location the patient according to the map.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the electronic patient registration system taught by Dugan, to incorporate the steps and features directed to: (i) including the wearable device, tag, and reader; (ii) tracking a patient’s current location within a medical facility; and (iii) storing the user’s identification and patient data with the user’s positional information, as taught by Huang, in order provide the current location of the patient to the healthcare provider, and thus the healthcare provider may location the patient according to the map. See Huang, paragraph [0061]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods which utilize electronic pens, Neubauer teaches a system and method, comprising: 
			- wherein the subject information is obtained by tracking a pen tip of the electronic pen while the contents are being written on a sheet by a medical staff in the hospital by using the electronic pen (as described in claims 1 and 13) (Neubauer, paragraphs [0020] and [0041]; Paragraph [0018] teaches a digital pen that is capable of tracking a user’s writing.  Paragraph [0020] teaches that pen may include a first motion sensors or set of motion sensors for capturing gestural input or general movement of the pen and a second motion sensor or set of motion sensors for capturing writing created with the pen tip (i.e., tracking the pen tip of the electronic pen).  Paragraph [0041] teaches that FIG. 7 is a flowchart illustrating an exemplary process 700 carried out by the pen.  The process 700 may be executed by a processor on the pen or on an external device.  Alternatively, execution of the process 700 may be divided across a processor of the pen and a processor of an external device.  At step 710, as the pen is used to write on a surface, one or more sensors capture a representation of the writing by detecting the movement of the pen (i.e., tracking the pen while contents are being written on a sheet by a user using the electronic pen).  At step 720, the processor analyzes the representation of the writing using handwriting recognition algorithms.  The output of the handwriting recognition step is a sequence of alphanumeric characters, symbols, punctuation marks, etc.  The processor analyzes the recognized characters and symbols using language and grammar processing algorithms to identify individual letters and symbols as well as assemble words, phrases, sentences, paragraphs, equations, and other units of grammar.  Paragraph [0020] teaches that this feature is beneficial for tracking the position of a pen with respect to a writing surface.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which utilize electronic pens at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of Huang, to incorporate a step and feature directed to tracking the tip of an electronic pen while a user is using the electronic pen to write, as taught by Neubauer, in order track the position of a pen with respect to a writing surface. See Neubauer, paragraph [0020]; see also MPEP § 2143 G.
		- Still further, in analogous art of medical systems and methods, Schlapfer teaches a system and method, comprising:
			- a memory device that stores different types of documents on the subject for each subject, wherein each of the types of documents corresponds to a different position within the hospital and forms a document position-relationship (as described in claim 1 and substantially similarly described in claim 13) (Schlapfer, paragraphs [0081] and [0108]; Paragraph [0081] teaches that the voice communications server may transmit group information data 412 to the sync server 110.  Paragraph [0081] teaches that the group information data 412 may include data indicating the various groups stored by the voice communications server 412 as groups comprising a location (e.g., a room number, etc.) (i.e., storing position information), patient(s) name(s), care team members assigned to the location, etc.  For example, the group information data 412 may include a plurality of data records (i.e., storing different types of documents), each associated with various rooms of a hospital (i.e., each document is associated with a different position within the hospital to form a document-position relationship) and indicating any currently known identities of assigned nurses, nurse assistants, physicians, patients, hospitalists, etc. for the rooms.  The returned group information may be stored and otherwise used at the sync server 110 (i.e., storing this information in a memory device).  Paragraph [0108] teaches that this feature is beneficial for identifying a data record within obtained data records that are associated with a tracked location.).
Therefore, it would have been obvious to one of ordinary skill in the art of electronic medical systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Huang and Neubauer, to incorporate a step and feature directed to storing different types of data where each type of data is associated with various rooms of a hospital, as taught by Schlapfer, in order to identify a data record within obtained data records that are associated with a tracked location. See Schlapfer, paragraph [0108]; see also MPEP § 2143 G.
		- Yet still further, in analogous art of electronic medical systems and methods, Waldal teaches a system and method, comprising:
- a controller that performs control for determining the type of documents of the subject information obtained from the electronic pen based on the positional information obtained from the electronic pen according to the document-position relationship (as described in claim 1 and substantially similarly described in claim 13) (Waldal, paragraph [0069]; Paragraph [0069] teaches that, in operation 402, apparatus 200 includes means for receiving a lab report.  While in some embodiments, the lab report may be an unknown type of document and may be received without any source-identifying information, in other embodiments, some source identifying information may be known simply by the type and/or location of the device transmitting the lab report (e.g., if a diagnostic lab device 110 transmits the data, then there is a high probability that the diagnostic laboratory is the source of the lab report) (i.e., determining the type of documents that are obtained based on the positional information that were obtained with the documents, which forms a document-position relationship).  Paragraph [0069] teaches that this feature is beneficial for providing source-identifying contextual information alongside patient information documents.).
	Therefore, it would have been obvious to one of ordinary skill in the art of electronic medical systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Huang; Neubauer; and Schlapfer, to incorporate a step and feature directed to determining the type of documents that are received based on the location of where the documents are obtained from, as taught by Waldal, in order to provide source-identifying contextual information alongside patient information documents. See Waldal, paragraph [0069]; see also MPEP § 2143 G.

	Regarding claim 6,
	- The combination of Dugan, as modified in view of: Huang; Neubauer; Schlapfer; and Waldal, teaches the limitations of claim 1 (which claim 6 depends), as described above.
	- Huang further teaches a system, comprising:
		- a display device that displays information on the subject (Huang, paragraph [0071]; Paragraph [0071] teaches that the monitoring device 700 may utilize the monitor application 771 to display the user information on the display unit 703 (i.e., a display device that this displays information on the subject), so the healthcare provider may see the patient's information.); and
		- wherein the controller performs control for storing the identification information corresponding to the information on the subject displayed on the display device in association with the subject information transmitted from the electronic pen in the memory device (Huang, paragraph [0060]; Paragraph [0060] teaches that the system includes a medical database 154 which may comprise user information, wherein the user information may comprise patient information (i.e., storing identification information that corresponds to the subject information that is displayed on the display device), healthcare provider information, or medical information related to the patient information, such as prescription from doctor, surgical operation information, medical histories, etc.  In addition, the medical database 153 may further comprise the physiological parameters (i.e., the database stores subject information that is transmitted from the electronic pen). Furthermore, the medical database 153 may further comprise health knowledge for the wearable device 500 to access and read from the server 100.).
The motivations and rationales for modifying the electronic patient registration system taught by Dugan, in view of: Huang; Neubauer; Schlapfer; and Waldal, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 7,
		- The combination of Dugan, as modified in view of: Huang; Neubauer; Schlapfer; and Waldal, teaches the limitations of claim 6 (which claim 7 depends), as described above.
		- Huang, further teaches a system, wherein:
			- the information on the subject displayed on the display device includes the
identification information (Huang, paragraph [0030]; Paragraph [0030] teaches that the user information may comprise personal information of the user of the wearable device 500, such as name (i.e., the displayed information includes identification information), ID number (i.e., another example of identification information), picture of the user (i.e., another example of identification information), biometric information, physiological parameters, patient insurance information, and patient medical history information.).
The motivations and rationales for modifying the electronic patient registration system taught by Dugan, in view of: Huang; Neubauer; Schlapfer; and Waldal, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 14 and 15,
		- Dugan teaches:
- a control device (as described in claim 14) (Dugan, paragraph [0055]; Paragraph [0055] teaches that the registration system operates by presenting the patient with a series of forms, and requesting specific personal information (i.e., name, address, phone number, etc.), administrative information (i.e., insurance company, policy number, etc.), and medical information (i.e., medical history, allergies, symptoms, etc.) from the patient (FIG. 4, FIG. 5) (i.e., obtaining subject information from the subject).  The patient inputs this information using an electronic pen device (i.e., a control device) with handwriting capture technology, pull down menus, point-and-click buttons, keyboard, mouse, microphone with voice recognition software, and other such input devices known to those of skill in the art.):
- a non-transitory computer-readable recording medium (as described in claim 15) (Dugan, paragraphs [0008] and [0028]; Paragraph [0008] teaches that the electronic workflow regulation system, includes a storage mechanism for recording patient information.  Paragraph [0028] teaches that the storage mechanism includes, but is not limited to, recordable memory device, such as hard disk, CD-ROM, CD-RW, DVD-ROM, DVD-RW, floppy disk, flash memory, tape drive, remote server (i.e., ASP provisioned, Hosted or Enterprise Managed), local server, or any other data storage device (i.e., examples of non-transitory computer-readable recording media).):
	- an electronic pen that includes a memory which stores obtained subject information on a subject, and a first communication interface which transmits the subject information stored in the memory (similar to the limitation described in claims 14 and 15) (Dugan, paragraphs [0052] and [0055]; Paragraph [0055] teaches that the registration system operates by presenting the patient with a series of forms, and requesting specific personal information (i.e., name, address, phone number, etc.), administrative information (i.e., insurance company, policy number, etc.), and medical information (i.e., medical history, allergies, symptoms, etc.) from the patient (FIG. 4, FIG. 5) (i.e., obtaining subject information from the subject).  The patient inputs this information using an electronic pen device (i.e., an electronic pen) with handwriting capture technology, pull down menus, point-and-click buttons, keyboard, mouse, microphone with voice recognition software, and other such input devices known to those of skill in the art.  The inputted information is stored locally, on the device being used (i.e., the electronic pen includes a memory which stores the obtained subject information), and is also transmitted to and synchronized with a central server containing the patient’s electronic medical record (i.e., transmitting the subject information in the memory to an operation terminal).  Additionally, the date, time, location, and identity of the user and the information input is recorded together with the inputted information, thereby creating an audit trail.  Paragraph [0052] also teaches that the patient accesses the system at the medical office (i.e., a hospital setting) using a Pen-Tablet/Tablet PC device (see FIG. 1 at (5)).  Paragraph [0063] teaches that the system collects all newly inputted patient information (i.e., receiving the subject information transmitted from the transmission unit of the electronic pen).);
- wherein the subject information corresponds to contents described by the electronic pen (as described in claims 14 and 15) (Dugan, paragraph [0055]; Paragraph [0055] teaches that the registration system operates by presenting the patient with a series of forms, and requesting specific personal information (i.e., name, address, phone number, etc.), administrative information (i.e., insurance company, policy number, etc.), and medical information (i.e., medical history, allergies, symptoms, etc.) from the patient (FIG. 4, FIG. 5) (i.e., the subject information is medical data of the subject).  The patient inputs this information using an electronic pen device (i.e., the subject information corresponds to content that is collected and described using the electronic pen) with handwriting capture technology, pull down menus, point-and-click buttons, keyboard, mouse, microphone with voice recognition software, and other such input devices known to those of skill in the art.); and
				- a controller that performs control for storing the subject information in association with the identification information in the memory device (similar to the limitation described in claim 14); and perform[ing] control for storing the subject information in association with identification information the memory device (as described in claim 15) (Dugan, paragraphs [0051] and [0055]; Paragraph [0055] teaches that the inputted information is stored locally, on the device being used (i.e., the device includes a storage unit which stores the obtained subject information), and is also transmitted to and synchronized with a central server (i.e., a controller) containing the patient’s electronic medical record.  Additionally, the date, time, location (i.e., the positional information), and identity of the user (i.e., the identification information for identifying the subject) and the information input is recorded together with the inputted information (i.e., storing the positional information with the subject information and identification information for identifying the subject), thereby creating an audit trail.  Paragraph [0051] teaches that the central server includes a central database (i.e., the controller includes a storage device).).
		- Dugan does not explicitly teach a hospital support system, control device, and a non-transitory computer-readable recording medium, comprising:
- a second communication interface that receives positional information transmitted from a first communication interface of an electronic pen, a position sensor which detects a position of the electronic pen within a hospital in which the subject information is obtained, and the first communication interface transmits the positional information indicating the position detected by the position sensor (as described in claim 14 and substantially similarly described in claim 15);
- wherein the subject information is obtained by tracking a pen tip of the electronic pen while the contents are being written on a sheet by a medical staff in the hospital by using the electronic pen (as described in claims 14 and 15);
- a memory device that stores different types of documents on the subject for each subject, wherein each of the types of documents corresponds to a different position within the hospital and forms a document-position relationship, and wherein the document-position relationship is stored in the memory device (as described in claims 14 and 15);
- a controller that performs control for determining the type of documents of the subject information obtained from the electronic pen based on the positional information obtained from the electronic pen according to the document-position relationship and storing the subject information in association with the identification information and the positional information in the memory device based on the determination result of the type of documents of the subject information (as described in claims 14 and 15); and
- a reader provided in a predetermined position reads the identification from a tag that stores the identification information for identifying the subject (as described in claims 14 and 15).
- However, in analogous art of medical systems and methods, Huang teaches a system and method, comprising:
			- a second communication interface that receives positional information transmitted from a first communication interface of an electronic pen, a position sensor which detects a position of the electronic pen within a hospital in which the subject information is obtained, and the first communication interface transmits the positional information indicating the position detected by the position sensor (as described in claim 14 and substantially similarly described in claim 15) (Huang, paragraph [0050]; Paragraph [0050] teaches that the wearable device 500 may use the wearable-end wireless module 510 to receive location information from a landmark 310, and utilize the positioning application 573 to determine a current location of the wearable device 500 (i.e., a position sensor which detects a position of the subject and where the subject information is obtained).  For example, paragraph [0061] teaches that the current location may be marked on a map and sent to the communication module of the monitoring device for monitoring purposes, and so that the healthcare provider with the monitoring device 700 may request the current location of a patient wearing the wearable device 500 from the server 100 when the healthcare provider finds no one in the room while doing a ward round (i.e., the current location information is the position of the patient detected within a hospital).  Paragraph [0050] teaches that the wearable-end wireless module 510 may broadcast the current location together with the user information to the landmark 310, and the landmark 310 may send the current location and the user information to a server 100 (i.e., transmitting the positional information indicating the position detected by the position sensor to an operational terminal).);
			- wherein the document-position relationship is stored in the memory device (as described in claims 14 and 15) (Huang, paragraph [0061]; Paragraph [0061] teaches that the server 100 may correlate the user information of the patient in the medical database to the position database 151 (i.e., providing a document-position relationship).);
- a controller that performs control for storing the subject information in association with the identification information and the positional information in the memory device (as described in claim 14 and 15) (Huang, paragraph [0025]; Paragraph [0025] teaches that the wearable device 500 may be configured to use the wearable-end wireless module 510 to broadcast the current location (i.e., the positional information) and the user information (i.e., the subject information and identification information) to the at least one landmark 310, and the at least one landmark 310 may send the current location and the user information to the server 100 (i.e., the server stores the subject information with the identification information and the user’s positional information).  Paragraph [0030] teaches that the user information may comprise personal information of the user of the wearable device 500, such as name (i.e., an example of identification information), ID number (i.e., an example of identification information), picture of the user (i.e., an example of identification information), biometric information (i.e., an example of subject information), physiological parameters (i.e., an example of subject information), etc.  Therefore, one of ordinary skill in the art would recognize that the user information described in Huang encompasses “subject information and identification information” of a user.  Paragraph [0061] further teaches that these features are beneficial for providing the current location of the patient to the healthcare provider, and thus the healthcare provider may location the patient according to the map.); and
- a reader provided in a predetermined position reads the identification from a tag that stores the identification information for identifying the subject (as described in claims 14 and 15) (Huang, paragraph [0025]; Paragraph [0025] teaches that the monitoring device 700 may comprise a monitor-end wireless module 710 and a tag reader 730 (i.e., a reader), wherein the monitoring device 700 may use the tag reader 730 to read the user tag 530 to obtain the user information from the wearable device 500 (i.e., the reader reads the identification from the tag).).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the electronic patient registration system taught by Dugan, to incorporate the steps and features directed to: (i) including the wearable device, tag, and reader; (ii) tracking a patient’s current location within a medical facility; and (iii) storing the user’s identification and patient data with the user’s positional information, as taught by Huang, in order provide the current location of the patient to the healthcare provider, and thus the healthcare provider may location the patient according to the map. See Huang, paragraph [0061]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods which utilize electronic pens, Neubauer teaches a system and method, comprising: 
			- wherein the subject information is obtained by tracking a pen tip of the electronic pen while the contents are being written on a sheet by a medical staff in the hospital by using the electronic pen (as described in claims 1 and 13) (Neubauer, paragraphs [0020] and [0041]; Paragraph [0018] teaches a digital pen that is capable of tracking a user’s writing.  Paragraph [0020] teaches that pen may include a first motion sensors or set of motion sensors for capturing gestural input or general movement of the pen and a second motion sensor or set of motion sensors for capturing writing created with the pen tip (i.e., tracking the pen tip of the electronic pen).  Paragraph [0041] teaches that FIG. 7 is a flowchart illustrating an exemplary process 700 carried out by the pen.  The process 700 may be executed by a processor on the pen or on an external device.  Alternatively, execution of the process 700 may be divided across a processor of the pen and a processor of an external device.  At step 710, as the pen is used to write on a surface, one or more sensors capture a representation of the writing by detecting the movement of the pen (i.e., tracking the pen while contents are being written on a sheet by a user using the electronic pen).  At step 720, the processor analyzes the representation of the writing using handwriting recognition algorithms.  The output of the handwriting recognition step is a sequence of alphanumeric characters, symbols, punctuation marks, etc.  The processor analyzes the recognized characters and symbols using language and grammar processing algorithms to identify individual letters and symbols as well as assemble words, phrases, sentences, paragraphs, equations, and other units of grammar.  Paragraph [0020] teaches that this feature is beneficial for tracking the position of a pen with respect to a writing surface.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which utilize electronic pens at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of Huang, to incorporate a step and feature directed to tracking the tip of an electronic pen while a user is using the electronic pen to write, as taught by Neubauer, in order track the position of a pen with respect to a writing surface. See Neubauer, paragraph [0020]; see also MPEP § 2143 G.
		- Still further, in analogous art of medical systems and methods, Schlapfer teaches a system and method, comprising:
			- a memory device that stores different types of documents on the subject for each subject, wherein each of the types of documents corresponds to a different position within the hospital and forms a document position-relationship (as described in claims 14 and 15) (Schlapfer, paragraphs [0081] and [0108]; Paragraph [0081] teaches that the voice communications server may transmit group information data 412 to the sync server 110.  Paragraph [0081] teaches that the group information data 412 may include data indicating the various groups stored by the voice communications server 412 as groups comprising a location (e.g., a room number, etc.) (i.e., storing position information), patient(s) name(s), care team members assigned to the location, etc.  For example, the group information data 412 may include a plurality of data records (i.e., storing different types of documents), each associated with various rooms of a hospital (i.e., each document is associated with a different position within the hospital to form a document-position relationship) and indicating any currently known identities of assigned nurses, nurse assistants, physicians, patients, hospitalists, etc. for the rooms.  The returned group information may be stored and otherwise used at the sync server 110 (i.e., storing this information in a memory device).  Paragraph [0108] teaches that this feature is beneficial for identifying a data record within obtained data records that are associated with a tracked location.).
Therefore, it would have been obvious to one of ordinary skill in the art of electronic medical systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Huang and Neubauer, to incorporate a step and feature directed to storing different types of data where each type of data is associated with various rooms of a hospital, as taught by Schlapfer, in order to identify a data record within obtained data records that are associated with a tracked location. See Schlapfer, paragraph [0108]; see also MPEP § 2143 G.
		- Still further, in analogous art of electronic medical systems and methods, Waldal teaches a system and method, comprising:
- a controller that performs control for determining the type of documents of the subject information obtained from the electronic pen based on the positional information obtained from the electronic pen according to the document-position relationship (as described in claims 14 and 15) (Waldal, paragraph [0069]; Paragraph [0069] teaches that, in operation 402, apparatus 200 includes means for receiving a lab report.  While in some embodiments, the lab report may be an unknown type of document and may be received without any source-identifying information, in other embodiments, some source identifying information may be known simply by the type and/or location of the device transmitting the lab report (e.g., if a diagnostic lab device 110 transmits the data, then there is a high probability that the diagnostic laboratory is the source of the lab report) (i.e., determining the type of documents that are obtained based on the positional information that were obtained with the documents, which forms a document-position relationship).  Paragraph [0069] teaches that this feature is beneficial for providing source-identifying contextual information alongside patient information documents.).
	Therefore, it would have been obvious to one of ordinary skill in the art of electronic medical systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Huang; Neubauer; and Schlapfer, to incorporate a step and feature directed to determining the type of documents that are received based on the location of where the documents are obtained from, as taught by Waldal, in order to provide source-identifying contextual information alongside patient information documents. See Waldal, paragraph [0069]; see also MPEP § 2143 G.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dugan (Pub. No. US 2006/0041450), as modified in view of: Huang (Pub. No. US 2015/0137997); Neubauer (Pub. No. US 2015/0336421); Schlapfer et al. (Pub. No. US 2017/0048323); and Waldal et al. (Pub. No. US 2016/0350483), as applied to claim 1 above, and further in view of:
- Hockey (Pub. No. US 2006/0015368).

	Regarding claim 3,
		- The combination of Dugan, as modified in view of: Huang; Neubauer; Schlapfer; and Waldal, teaches the limitations of claim 1 (which claim 3 depends), as described above.
		- The combination of Dugan, as modified in view of: Huang; Neubauer; Schlapfer; and Waldal, does not explicitly teach a system, wherein:
- the memory stores the subject information in a format of image information.
		- However, in analogous art of patient medical record systems and methods, Hockey teaches a system, wherein:
			- the memory stores the subject information in a format of image information (Hockey, paragraph [0023]; Paragraph [0023] teaches that the current medical profile data file 14 (i.e., the subject information) is preferably stored in a non-proprietary format such as Portable Document Format (PDF) (i.e., storing the subject information in an image information format).  Paragraph [0023] teaches that these features are beneficial for making patient records readily accessible by emergency medical personnel using general software application programs.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient medical record systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Huang; Neubauer; Schlapfer; and Waldal, to incorporate a step and feature directed to storing medical data in an image format, as taught by Hockey, in order to make patient records readily accessible by emergency medical personnel using general software application programs. See Hockey, paragraph [0023]; see also MPEP § 2143 G.

Regarding claim 4,
	- The combination of Dugan, as modified in view of: Huang; Neubauer; Schlapfer; Waldal; and Hockey, teaches the limitations of claim 3 (which claim 4 depends), as described above.
	- Hockey further teaches a system, wherein:
		- the format of the image information is Portable Document Format (PDF) (Hockey, paragraph [0023]; Paragraph [0023] teaches that the current medical profile data file 14 (i.e., the subject information) is preferably stored in a non-proprietary format such as Portable Document Format (PDF) (i.e., storing the subject information in a portable document format (pdf) image information format).
	The motivations and rationales for modifying the electronic patient registration system taught by Dugan, in view of: Huang; Neubauer; Schlapfer; Waldal; and Hockey, described in the obviousness rejections of claims 1 and 3 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Dugan (Pub. No. US 2006/0041450), as modified in view of: Huang (Pub. No. US 2015/0137997); Neubauer (Pub. No. US 2015/0336421); Schlapfer et al. (Pub. No. US 2017/0048323); and Waldal et al. (Pub. No. US 2016/0350483), as applied to claim 6 above, and further in view of:
- Baker et al. (Pub. No. US 2013/0331036).
	
Regarding claim 8,
		- The combination of Dugan, as modified in view of: Huang; Neubauer; Schlapfer; and Waldal, teaches the limitations of claim 6 (which claim 8 depends), as described above.
		- The combination of Dugan, as modified in view of: Huang; Neubauer; Schlapfer; and Waldal, does not explicitly teach a system, wherein:
			- in a case where a distance between the electronic pen and the display device is equal to or shorter than a predetermined distance, the controller performs control for storing the identification information in association with the subject information transmitted from the first communication interface of the electronic pen in the memory device.
		- However, in analogous art of electronic medical record systems and methods, Baker teaches a system, wherein:
			- in a case where a distance between the electronic pen and the display device is equal to or shorter than a predetermined distance, the controller performs control for storing the identification information in association with the subject information transmitted from the first communication interface of the electronic pen in the memory device (Baker, paragraphs [0021] and [0039]; Paragraph [0039] teaches that a patient monitor device monitor device 106  may include one or more medical sensor devices, which may be hard-wired to the patient monitor device, such as a blood pressure cuff, thermometer, glucometer, ECG, ETCO2, and a SPO2 sensor device (i.e., examples of wearable devices).  In one example workflow, a nurse or other clinician may use NFC in conjunction with a mobile electronic device, such as a smart telephone (i.e., a display device), to obtain physiological data for a patient directly from the patient monitor device 106.  In this example workflow, when the smart telephone comes within a proximity of the patient monitor device 106 or physically touches the patient monitor device 106 (i.e., when the distance between the wearable device and the display device is equal to or shorter than a predetermined distance), physiological data stored at the patient monitor device 106 may be transmitted via NFC to the smart telephone (i.e., transmitter and storage of the patient data).  The transmission of the physiological data may include patient identification information (i.e., transmission and storage of the subject’s identification information on the display device) and connection information for an EMR for the patient.  Paragraph [0021] teaches that this feature is beneficial for storing patient identification and other medical record information.).
	Therefore, it would have been obvious to one of ordinary skill in the art of electronic medical record systems and methods at the time of the effective filing date of the claimed invention to further modify the electronic patient registration system taught by Dugan, as modified in view of: Huang; Neubauer; Schlapfer; and Waldal, to incorporate a step and feature directed to storing patient identification information when a wearable device comes into a predetermined proximity of the display device, as taught by Baker, in order to store patient identification and other medical record information. See Baker, paragraph [0021]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686